DETAILED ACTION

Status of Claims
This Final Office Action based on the 15/855,930 Application is in response to the remarks filed September 22, 2020 where:
Claims 1 and 7 have been amended;
Claims 2 and 24-42 are cancelled;
Claim 43 is new; and
	Claims 1, 3-23 and 43 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-23 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 7 recites: 
A method performed by one or more computing systems for tracking prescriptions, the method comprising: under control of a prescriber computing system of the prescriber, recording in a blockchain a prescription transaction that identifies a prescription and a patient, the prescription transaction including a prescription selection smart contract and including an identifier of the prescriber based on a public key of the prescriber, and being digitally signed using a private key of the prescriber; under control of the prescription transaction smart contract, recording in the blockchain a submission selection transaction for controlling selection of a pharmacy to dispense the prescription, the submission selection transaction including a submission selection smart contract; under control 

Independent claim 1 recites similar limitations. The claimed invention is directed to the abstract idea of collecting and identifying patient information, analyzing the information using machine learning and submitting a selection to a pharmacy using generic computing devices. 
The limitations of recording in the blockchain a submission selection transaction for controlling selection of a pharmacy to dispense the prescription, a submission transaction with submission information relating to dispensing of the prescription by the pharmacy and an indication of a pharmacy selected to dispense the prescription including a public key and private key identifier for the pharmacy, as drafted, is a process that, under its broadest reasonable interpretation, is an abstract idea that covers performance of the limitation as organizing human activity including following rules or instructions. The claim recites as a whole a method of organizing human activity because the limitations include a method that allows users to access and modify prescription information, analyze the information, and approve the dispensing of prescriptions at a pharmacy based on the analyses. This is a method of managing interactions between people; namely, providing appropriate prescription drugs at a pharmacy to a patient. The additional elements of utilizing computer algorithms and blockchain application for recording, monitoring, identifying, and displaying data amounts to no more than mere instructions to apply the exception using a generic computer component. The mere nominal recitation of a generic computing system does not take the claims out of the method of organizing human interactions grouping. The limitations seem to monopolize the abstract idea of medical records analysis and 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of recording in a blockchain various information. The systems in these steps are recited at a high-level of generality (i.e., as a generic processor/server/storage/display performing a generic computer function of receiving inputs and displaying selected information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is thus directed to an abstract idea.
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation of recording in the blockchain a dispense transaction indicating that the selected pharmacy has dispensed the prescription amounts to no more than mere instructions to apply the exception using a generic computer component. The dependent claims do not remedy the deficiencies of the independent claims with respect to patent eligible subject matter. The additional limitations merely detail a type of data input, analyzed or verified, or the sending and receiving and storing and retrieving of information and are well-understood, routine, and conventional computer functions. See MPEP §2016.05(d). Instructions to apply an exception using a generic computer 
In addition, the claim limitations, under the broadest reasonable interpretation, recite an abstract idea that covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing system,” nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the generic computing device language, managing a prescription transaction and dispensing thereof for a pharmacy patient, in the context of this claim, encompasses one skilled in the pertinent art to manually determine such transactions for prescriptions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.



Response to Arguments
	Applicant’s response filed September 22, 2020 have been fully considered, but they are not entirely persuasive. The following explains why:
Applicant’s arguments pertaining to prior art rejections are persuasive. The claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed in Applicant’s Remarks. The arguments pertaining to prior art references at Pages 9-11 of Applicant’s Remarks are persuasive. The closest prior art to the claimed blockchain prescription management system include U.S. 2019/0057763 A1 to Stockert et al.; U.S. 2017/0262594 A1 to Janin et al.; U.S. 2012/0253846 A1 to John et al.; U.S. 2018/0253682 A1 to Gilman et al.; U.S. 2019/0180291 A1 to Schmeling et al.; and U.S. 2018/0130050 A1 to Taylor et al. However, these references regarding secure token identification and prescription management do not explicitly read on the specifically claimed prescription transaction and patient identification techniques, digital signatures, smart contracts and blockchain recordings. As such, it is submitted that the current claims are in condition for allowance over the relevant prior art. 

Applicant’s arguments pertaining to subject matter eligibility are not persuasive. The basis for the previous rejection under 35 U.S.C. §101 is still operative, as is the precedential case law used in support of the rejection. Notwithstanding, the claims have been addressed with regard to the 35 U.S.C. §101 rejection discussed above, and considered under the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). The additional limitations are only adding insignificant extra-solution activity to the judicial exception. Further, there is no clear improvement to the existing computer 
The claims are not only analyzed with respect to what is well-understood, routine, and conventional, but have also been considered with respect to other considerations as part of the 2B analysis of the Alice/Mayo test. Many of these considerations for subject matter eligibility overlap, and often more than one consideration is relevant to analysis of an additional element. Not all considerations will be relevant to every element, or every claim. Because the evaluation in Step 2B is not a weighing test, it is not important how the elements are characterized or how many considerations apply from this list, see MPEP 2106.05 (II). Thus, the Examiner finds that the claims as argued amount to merely linking the abstract idea to a particular technological environment as a field of use; please refer to MPEP 2106.05(h).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        2/1/21


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686